     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 1 of 6


 1
                             UNITED STATES DISTRICT COURT
 2
                                   DISTRICT OF NEVADA
 3

 4    EDWARD A. PRECIADO-NUNO,                   Case No. 3:19-cv-00103-HDM-WGC
 5                             Petitioner,
            v.                                   ORDER
 6
      E.K. MCDANIEL, et al.,
 7
                              Respondents.
 8

 9         This is a pro se petition for a writ of habeas corpus pursuant

10    to 28 U.S.C. § 2254 filed by a Nevada state prisoner.              The

11    respondents have filed a motion to dismiss (ECF No. 15). The

12    petitioner has opposed (ECF No. 24), and the respondents have

13    replied (ECF No. 25).

14         The petitioner challenges his 2011 state court conviction for

15    voluntary manslaughter with use of a deadly weapon. (Ex. 86). 1              He

16    initiated this action in February 2019 with the filing of a federal

17    habeas petition asserting sixteen grounds for relief. (ECF No. 7).

18    The respondents now move to dismiss Ground 1, in part, Ground 8,

19    in part, Ground 9, and Ground 10 as redundant, conclusory and/or

20    non-cognizable.

21    I. Ground 1

22         In Ground 1, the petitioner asserts that his rights under the

23    Fifth,     Sixth,   Eighth   and   Fourteenth      Amendments   were   violated

24    because the trial judge was biased against him and in favor of the

25    State and the police. (ECF No. 7 at 5-6). Specifically, while the

26    trial judge recused from other cases involving the petitioner’s

27
      1 The exhibits cited in this order, comprising the relevant state court
28    record, are located at ECF Nos. 16-21 and 23.

                                             1
     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 2 of 6


 1    attorney, the judge failed to do so in the petitioner’s case. The

 2    petitioner asserts that the judge’s bias was evident when he

 3    improperly: (1) sentenced the petitioner to the maximum possible

 4    sentence; (2) made statements and rulings during voir dire that

 5    forced the petitioner to use peremptory strikes against jurors

 6    that should have been removed for cause; (3) protected the State

 7    by limiting cross examination of Detective Acosta and Officer

 8    Proietto; (4) told a juror that he believed the petitioner had

 9    beaten the decedent while she was unconscious; and (5) refused to

10    let the petitioner’s psychiatric expert testify. (Id.)

11          The respondents understand Ground 1 as setting forth five

12    separate sub-claims, with the first asserting that the trial court

13    was   biased   in   favor   of   the   State   and   police   –   a   claim   the

14    respondents argue is conclusory.2 The court does not agree with

15    this construction. Rather, Ground 1 alleges that the trial court

16    was biased, and what respondents identify as sub-claims are the

17    specific actions the petitioner points to substantiate his claim

18    of bias. They are not standalone claims themselves.

19          This conclusion is bolstered by the fact that each of the

20    discrete allegations of bias is the subject itself of a standalone

21    claim elsewhere in the petition. What respondents refer to as

22    Ground 1(B) is asserted in Ground 2; what respondents refer to as

23    Ground 1(C) is asserted in Ground 3; and what respondents refer to

24    as Ground 1(E) appears to be asserted in Ground 8(2). Further, the

25    allegation that the court improperly limited cross-examination

26

27    2 Respondents also fail to acknowledge the petitioner’s allegation
      regarding the limitation of cross-examination of Acosta and Proietto.
28


                                              2
     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 3 of 6


 1    appears in Ground 8(1) and 8(4), and the allegation that the court

 2    improperly suggested to the jury that the victim was unconscious

 3    appears in Ground 8(3).

 4           It is true that the standalone claims also assert that the

 5    improper actions were fueled by the trial court’s bias, which does

 6    create some redundancy in the petition. However, Ground 1 is based

 7    on an assertion that a prior relationship between the petitioner’s

 8    attorney and the trial judge created the alleged bias, and this

 9    allegation is not contained within the other standalone claims.

10    It therefore makes sense to evaluate Ground 1 independently,

11    despite any redundancies. The court will not therefore dismiss

12    Ground 1 as redundant.

13           Ground 1 is further not conclusory, as the claim itself,

14    particularly when considered in the context of all the claims in

15    the petition, alleges sufficient facts to state a claim.

16           The motion to dismiss Ground One in part will therefore be

17    denied.

18    II. Ground 8

19           In Ground 8, the petitioner asserts that the trial court made

20    several erroneous evidentiary and other rulings that violated his

21    Fifth, Sixth and Fourteenth Amendment rights to due process, fair

22    trial and to confront the witnesses against him. (ECF NO. 7 at 30-

23    38).   The respondents assert that Grounds 8(1), (2) and (4) assert

24    claims of state law that are not cognizable on federal habeas

25    review and should therefore be dismissed. 3

26

27    3
       The respondents refer to these sub-claims by letter; however, because the
      petitioner uses numbers, the court will employ the numbering in the petition
28    itself.


                                           3
     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 4 of 6


 1          Ground 8(1) asserts that that the trial court improperly

 2    restricted petitioner’s ability to cross-examine Detective Acosta.

 3    (ECF No. 7 at 30-33). Ground 8(2) asserts that the trial court

 4    improperly limited Dr. Roitman’s testimony. (Id. at 33-34). And

 5    Ground 8(4) asserts that the petitioner’s due process rights were

 6    violated by the court’s refusal to allow defense counsel to cross

 7    examine   CSA    Proietto   as   to       Holstein’s      bloodstain   pattern

 8    examination report. (Id. at 36-37).

 9          Although all three claims are framed as violations of federal

10    law, the respondents assert that their only real complaint is one

11    of state law, and violations of state law are not a cognizable

12    basis for federal habeas relief. However, while a violation of

13    state law will not, standing alone, violate due process, it may

14    rise to the level of a due process violation if it renders the

15    petitioner’s trial fundamentally unfair. See Estelle v. McGuire,

16    502 U.S. 62, 67 (1991). Further, a state court’s ruling limiting

17    or   excluding   cross-examination        can   violate    the   Confrontation

18    Clause under some circumstances. See Delaware v. Van Arsdall, 475

19    U.S. 673, 678 (1986); Davis v. Alaska, 415 U.S. 308, 318 (1974);

20    United States v. Larson, 495 F.3d 1094, 1102 (9th Cir. 2007).

21    Whether the violations in this case rose to the level of a

22    violation of due process or the right to confront witnesses are

23    not questions that should be resolved on a motion to dismiss.             The

24    motion to dismiss part of Ground 8 as non-cognizable will therefore

25    be denied.

26    III. Ground 9

27          In Ground 9, the petitioner alleges that the state district

28    court’s failure to record bench conferences and other proceedings


                                            4
     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 5 of 6


 1    deprived him of his rights to due process and a fair trial as

 2    guaranteed by the Fifth, Sixth and Fourteenth Amendments. (ECF No.

 3    7 at 40-42). In particular, he asserts that the absence of a record

 4    of the bench conferences and proceedings conducted in camera

 5    precluded him from obtaining meaningful review on direct appeal.

 6    (See id.)

 7           The respondents move to dismiss Ground 9 on the grounds that

 8    at the time of the petitioner’s trial, there was no duty under

 9    state law to record bench conferences, so the petitioner’s rights

10    could not have been violated by the absence of such records. The

11    respondents’ argument goes to the merits of Ground 9, and because

12    the lack of any state duty is not dispositive of whether the

13    petitioner’s federal constitutional rights were violated, this

14    question is not appropriately resolved on a motion to dismiss.

15           To   the   extent   the   respondents   argue   Ground   9   should   be

16    dismissed as it presents only a state law issue, the argument is

17    without merit for the reasons set forth with respect to Ground 8.

18           The motion to dismiss Ground 9 will therefore be denied.

19    IV. Ground 10

20           In Ground 10, the petitioner asserts that his due process

21    rights were violated because the trial court refused to correct

22    errors in the presentence investigation report.           (ECF No. 7 at 44-

23    45).

24           The respondents assert first that the basis of this claim is

25    fabricated as the record shows the petitioner never made any

26    request to correct the PSI report. This argument goes to the merits

27    of the petitioner’s claim and is not appropriately resolved on a

28    motion to dismiss.


                                             5
     Case 3:19-cv-00103-HDM-WGC Document 27 Filed 05/26/20 Page 6 of 6


 1         The respondents next assert that this claim raises an issue

 2    of state law and is therefore not cognizable on federal habeas

 3    review.   For the reasons set forth above with respect to Ground 8,

 4    this argument is also without merit.

 5         The motion to dismiss Ground 10 will therefore be denied.

 6    Conclusion

 7         In accordance with the foregoing, IT IS THEREFORE ORDERED

 8    that the respondents’ motion to dismiss (ECF No. 15) is DENIED.

 9         IT IS FURTHER ORDERED that respondents shall file an answer

10    to all remaining claims in the petition on or before July 27, 2020.

11    The answer must include substantive arguments on the merits as to

12    each ground in the petition. In filing the answer, respondents

13    must comply with the requirements of Rule 5 of the Rules Governing

14    Section 2254 Cases in the United States District Courts and shall

15    specifically cite to and address the applicable state court written

16    decision and state court record materials, if any, regarding each

17    claim within the response as to that claim.

18         IT IS FURTHER ORDERED that the petitioner may file a reply on

19    or before August 26, 2020.

20         IT IS SO ORDERED.

21         DATED: This 26th day of May, 2020.
22

23                                      ____________________________
                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                          6
